Exhibit 3.2 Certificate of Amendment (Pursuant to NRS 78.) 1. Name of corporation: LD Holdings, Inc. 2. The articles have been amended as follows: Article 3 is amended to read in its entirety as follows: The total number of shares of stock which the Corporation shall be entitled to issue is (a) 25,840,351 shares of common stock, par value of $.001 per share, plus (b) 974,156 shares of preferred stock, par value $.001 per share, designated as “Preferred Stock.” The Board of Directors is authorized to issue the Preferred Stock in one or more series, by filing a certificate of designation pursuant to NRS 78.1955. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a voteby classes or series, or as may be required by the provisions of the articles of incorporation*have voted in favor of the amendment is: 79.03% 4. Effective date and time of filing: (optional) DATE: TIME: 5. Signature: /s/ John Ayling Authorized Signature
